[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Rue, Slip Opinion No. 2020-Ohio-6706.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-6706
               THE STATE OF OHIO, APPELLANT, v. RUE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Rue, Slip Opinion No. 2020-Ohio-6706.]
Criminal law—Community-control sanctions—R.C. 2929.15(A)(1)—Tolling based
        on absconding—In order for an offender’s community-control term to be
        tolled based on absconding, the state must initiate revocation proceedings
        prior to the expiration date of the offender’s original community-control
        term—Judgment affirmed.
(Nos. 2019-0897 and 2019-1128—Submitted June 16, 2020—Decided December
                                          17, 2020.)
    APPEAL from and CERTIFIED by the Court of Appeals for Trumbull County,
                           No. 2018-T-0092, 2019-Ohio-1720.
                                    _________________
        DONNELLY, J.
        {¶ 1} R.C. 2929.15(A)(1) provides that a court “may directly impose a
sentence that consists of one or more community control sanctions” when
                             SUPREME COURT OF OHIO




sentencing an offender for a felony that does not require the imposition of a prison
term, a mandatory prison term, or a term of life imprisonment. “The duration of all
community control sanctions imposed upon an offender * * * shall not exceed five
years.” Id.
       {¶ 2} In this case, the trial court imposed the maximum five-year
community-control sentence on appellee, Lamont M. Rue, on June 5, 2012. Rue’s
community-control sentence was therefore due to expire on June 5, 2017. The trial
court revoked Rue’s community control on September 12, 2018, and ordered him
to serve a two-year prison term. The issue before us is whether the trial court had
the authority to do so.
       {¶ 3} Rue maintains, and the Eleventh District Court of Appeals held, that
the trial court did not have the authority to conduct those proceedings because
notice of the violations and commencement of the revocation proceedings did not
occur before the expiration of Rue’s community-control term. The state argues that
the trial court did have the authority to conduct those proceedings because Rue’s
failure to report to his probation officer constituted “absconding,” which the state
claims automatically tolled the running of Rue’s community-control term until he
was brought before the court. For the reasons that follow, we conclude that the trial
court lacked the authority to conduct these community-control-revocation
proceedings and therefore affirm the judgment of the court of appeals.
                   FACTS AND PROCEDURAL HISTORY
       {¶ 4} In May 2012, Rue entered a plea of guilty to burglary, a second-degree
felony. See R.C. 2911.12(A)(2); R.C. 2911.12(D). On June 5, 2012, the trial court
filed its entry sentencing Rue to the maximum of five years of community control
pursuant to R.C. 2929.15(A)(1). The payment of restitution was one of the




                                         2
                                    January Term, 2020




conditions imposed. Rue’s community control was therefore due to expire on June
5, 2017.1
        {¶ 5} Rue stopped reporting to probation on November 3, 2016. On March
9, 2017, a warrant for his arrest was issued, and he was brought before the
sentencing court for a probation-violation hearing on April 20, 2017. The trial
court’s April 27, 2017 judgment entry found that Rue had violated his community
control but did not identify the specific violation or violations. The court ordered
Rue to continue on community control and make full restitution by monthly
payments, with supervision to continue until restitution was paid in full. The
court’s entry did not indicate when Rue’s community-control term would expire or
whether or for how long his community control may have ceased to run, that is,
whether it was “tolled,” for any lawful reason.
        {¶ 6} Rue again stopped reporting to probation on June 20, 2017. On
December 18, 2017, a warrant for his arrest was issued. He was arrested on July
17, 2018, and on August 23, 2018, was brought before the court for a probation-
violation hearing.
        {¶ 7} Rejecting Rue’s claim that it lacked jurisdiction because the
proceedings were not brought prior to the expiration of the five-year community-
control period, the trial court ruled that Rue’s community control had been
“continued” because he failed to pay restitution and also “as a sanction for multiple
violations before.” The court’s order, journalized on September 12, 2018, again
did not identify any period of time that Rue’s community control was tolled. The
trial court terminated Rue’s community control and sentenced him to a two-year



1. Although acknowledging that the sentencing entry was filed with the clerk of court on June 5,
2012, the state says that because Rue was sentenced on May 24, 2012, his five-year community-
control term was due to expire on May 24, 2017. Mindful that a court speaks only through its
journal, however, we find that June 5, 2012 was the operative date for the commencement of Rue’s
community-control sentence. See State v. Hatfield, 2d Dist. Champaign No. 2006 CA 16, 2006-
Ohio-7090, ¶ 9 (community control began with filing of judgment entry).




                                               3
                              SUPREME COURT OF OHIO




term of incarceration. Rue then appealed the trial court’s decision revoking his
community control and imposing a two-year sentence.
       {¶ 8} The Eleventh District Court of Appeals reversed the judgment,
holding that the trial court lacked jurisdiction to conduct proceedings for the second
probation violation, because those proceedings were not initiated until after Rue’s
community-control term expired. 2019-Ohio-1720, 136 N.E.3d 1, ¶ 37.
       {¶ 9} Finding its judgment to be in conflict with the judgment of the Ninth
District Court of Appeals in State v. Meyer, 2014-Ohio-3705, 18 N.E.3d 805 (9th
Dist.), the Eleventh District certified the following issue for our review and final
determination:


                 Does a trial court retain jurisdiction to determine if tolling
       based on absconding under R.C. 2929.15(A)(1) has occurred when
       community control revocation proceedings are not initiated until
       after the specified community control term expires?


       {¶ 10} The state separately filed a discretionary appeal that presented the
following proposition of law:


                 When a criminal defendant absconds during the term of
       community control, the period of community control sanctions is
       tolled automatically, and a trial court does not err by imposing a
       two-year prison term for violations outside the initial five-year
       period in consideration of the tolling events.


       {¶ 11} We determined that a conflict existed and ordered the parties to brief
the issue certified by the Eleventh District. 157 Ohio St.3d 1482, 2019-Ohio-4474,
134 N.E.3d 198. We additionally accepted the state’s discretionary appeal and




                                           4
                                January Term, 2020




consolidated the two cases for review. 157 Ohio St.3d 1482, 2019-Ohio-4474, 134
N.E.3d 200. We answer the certified issue in the negative and decline to adopt the
state’s proposition of law.
                                    ANALYSIS
                              Jurisdiction v. Authority
       {¶ 12} Before we address the merits of the parties’ respective contentions,
we feel obligated to address briefly the subject of “jurisdiction,” as it has been
posited by both the certified-conflict question and the state’s discretionary appeal.
As we know, “jurisdiction” is “ ‘ “a word of many, too many, meanings.” ’ ” Ohio
High School Athletic Assn. v. Ruehlman, 157 Ohio St.3d 296, 2019-Ohio-2845, 136
N.E.3d 436, ¶ 11, quoting Steel Co. v. Citizens for a Better Environment, 523 U.S.
83, 90, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998), quoting United States v. Vanness,
85 F.3d 661, 663 (D.C.Cir.1996), fn. 2.
       {¶ 13} Jurisdiction fundamentally concerns a court’s constitutional or
statutory power to adjudicate a case and “encompasses jurisdiction over the subject
matter and over the person.” Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980,
806 N.E.2d 992, ¶ 11. The term “jurisdiction” is also used when referring to a
court’s exercise of its judicial power in a particular case, id. at ¶ 12, and it
“ ‘ “encompasses the trial court’s authority to determine a specific case * * * that
is within its subject matter jurisdiction,” ’ ” id., quoting State v. Parker, 95 Ohio
St.3d 524, 2002-Ohio-2833, 769 N.E.2d 846, ¶ 22 (Cook, J., dissenting), quoting
State v. Swiger, 125 Ohio App.3d 456, 462, 708 N.E.3d 1033 (9th Dist.1998).
       {¶ 14} Most recently, in State v. Harper, ___ Ohio St.3d ___, 2020-Ohio-
2913, ___ N.E.3d ___, we reexamined our conflicting precedents concerning void
and voidable judgments in criminal cases and held that so long as the sentencing
court had jurisdiction over the subject matter of the case and the defendant, any
error in the court’s exercise of its judicial power would render the judgment
voidable upon appellate review. Id. at ¶ 26, 42; see also State ex rel. Pizza v.




                                          5
                                SUPREME COURT OF OHIO




Rayford, 62 Ohio St.3d 382, 384, 582 N.E.2d 992 (1992), quoting Sheldon’s Lessee
v. Newton, 3 Ohio St. 494, 499 (1854) (“Once a tribunal has jurisdiction over both
the subject matter of an action and the parties to it, * * * ‘the right to hear and
determine is perfect; and the decision of every question thereafter arising is but the
exercise of the jurisdiction thus conferred * * *’ ” [ellipses added in Pizza]); Pratts
at ¶ 12.
           {¶ 15} In the matter at hand, there is no doubt that the court of common
pleas had subject-matter jurisdiction over Rue’s felony case. See Harper at ¶ 24-
25. To the extent this dispute concerns actions taken by the trial court in the
exercise of its judicial power, this case does not truly concern the trial court’s
jurisdiction; more precisely, it concerns the trial court’s authority to conduct the
community-control-revocation proceedings.
           {¶ 16} We fully acknowledge that this court has indicated in prior decisions
that a common pleas court lacked “jurisdiction” to revoke a defendant’s probation
and impose sentence because the defendant’s probationary period had already
expired. See Davis v. Wolfe, 92 Ohio St.3d 549, 552, 751 N.E.2d 1051 (2001)
(applying former R.C. 2951.09); State v. Yates, 58 Ohio St.3d 78, 79-80, 567
N.E.2d 1306 (1991). Former R.C. 2951.09, Am.Sub.S.B. No. 258, 143 Ohio Laws,
Part I, 1308, 1481, in fact provided: “At the end or termination of the period of
probation, the jurisdiction of the judge or magistrate to impose sentence ceases and
the defendant shall be discharged.” But R.C. 2951.09 was repealed, effective
January 1, 2004, see Am.Sub.H.B. No. 490, 149 Ohio Laws, Part V, 9484, 9485
(“H.B. 490”), and its terms do not appear to have been incorporated into any other
provision of the Ohio Revised Code. Regardless of the nomenclature that may have
been used previously in those or other cases, and in the interest of judicial precision,
we now understand those cases more accurately to concern the court’s authority to
conduct the proceedings, not its jurisdiction to conduct the proceedings.




                                            6
                                January Term, 2020




       {¶ 17} For purposes of this case, then, the issue we decide is not whether
the trial court had jurisdiction to conduct these community-control-revocation
proceedings but, rather, whether the trial court had the authority to conduct those
proceedings. With that clarification in place, we now proceed to consider the merits
of the issues presented.
                   Timely Initiation of Revocation Proceedings
       {¶ 18} Our prior decisions recognize that a trial court is “authorized to
conduct proceedings on the alleged community-control violations even though they
were conducted after the expiration of the term of community control, provided that
the notice of violations was properly given and the revocation proceedings were
commenced before the expiration.” State ex rel. Hemsley v. Unruh, 128 Ohio St.3d
307, 2011-Ohio-226, 943 N.E.2d 1014, ¶ 13; see also State ex rel. Untied v.
Ellwood, 131 Ohio St.3d 37, 2011-Ohio-6343, 959 N.E.2d 1048, ¶ 2 (charge for
violating community control was filed before community control expired).
Compare Yates, 58 Ohio St.3d at 79-80, 567 N.E.2d 1306 (because the state failed
to initiate probation-violation proceedings before the defendant’s probation term
expired, the trial court lacked jurisdiction to declare defendant an absconder and
find him guilty of violating the terms of his probation).
       {¶ 19} In Hemsley, the trial court granted Hemsley’s motion for judicial
release and placed him on community control for three years in March 2005. Id. at
¶ 3. On March 4, 2008, the trial court extended Hemsley’s community-control term
by an additional two years. Id. at ¶ 4. When the trial court learned in January 2010
that Hemsley had traveled to Mexico without the permission of the sentencing
judge or the supervising probation officers, the trial court notified Hemsley by
letter, dated January 13, 2010, that he would be arraigned on January 28, 2010, for
alleged violations of community control. Id. Hemsley pleaded not guilty and the
matter was set for hearing on April 22, 2010. Id. Acknowledging the trial court’s
authority to conduct those proceedings, we stated, “Here, the charge of violating




                                          7
                             SUPREME COURT OF OHIO




community control was filed and the proceeding on the charges commenced before
Hemsley’s community control expired in March 2010.” Id. at ¶ 13.
       {¶ 20} Although we are not aware of any statute or rule that requires a
community-control termination date to be set forth formally in an official court
record, it appears from this record that Rue’s five-year community-control term
was set to expire on June 5, 2017. Any revocation proceedings initiated after that
expiration date would seemingly be too late unless some other circumstance
intervened to render that apparent expiration date inoperative.
       {¶ 21} The question, then, is whether anything intervened in Rue’s case to
extend the term of his community control so as to permit the trial court to conduct
the revocation proceedings after June 5, 2017. The record here indicates that the
trial court believed Rue’s failure to pay the full amount of restitution extended the
term of his community control. Neither the trial court nor the state raised the issue
of statutory tolling. We address each of these issues separately.
                               Restitution Extension
       {¶ 22} The trial court indicated that Rue’s community-control term had
been extended based on his prior failure to make restitution.               By R.C.
2929.15(A)(1)’s express terms, however, “[t]he duration of all community control
sanctions imposed upon an offender under this division shall not exceed five years.”
(Emphasis added.) In its reversal of the trial court’s decision, the Eleventh District
pointed to the five-year limit in R.C. 2929.15(A)(1), holding that the trial court
could not extend Rue’s community control beyond the initial five-year term, even
if paying restitution was a condition of community control. See 2019-Ohio-1720,
136 N.E.3d 1, at ¶ 31.
       {¶ 23} The state does not challenge that ruling and acknowledges that this
purported extension “as phrased was clearly error.” Any failure by Rue to make
restitution would not permit his community control to extend beyond the five-year
maximum prescribed by R.C. 2929.15(A)(1).




                                          8
                                        January Term, 2020




                                  Tolling Based on Absconding
         {¶ 24} According to the state, Rue’s community-control term was
automatically tolled, and thus extended, based on two separate instances of alleged
absconding.2 We turn then to the law that is applicable to these circumstances.
         {¶ 25} R.C. 2929.15(A)(1) provides that a community-control sentence
ceases to run, that is, is tolled, if certain conditions occur. It states:


         If the offender absconds or otherwise leaves the jurisdiction of the
         court in which the offender resides without obtaining permission
         from the court or the offender’s probation officer to leave the
         jurisdiction of the court, or if the offender is confined in any
         institution for the commission of any offense while under a
         community control sanction, the period of the community control
         sanction ceases to run until the offender is brought before the court
         for its further action.


R.C. 2929.15(A)(1).3
         {¶ 26} For its part, the state relies on R.C. 2951.07, which contains similar
tolling language.          But R.C. 2951.07 now applies only to probation for
misdemeanors committed after January 1, 2004. See R.C. 2951.011(B)(2). “ ‘With


2. Rue argues that the state’s failure to argue in the trial court that he absconded, so as to toll the
running of his community-control term, should operate as a waiver or forfeiture of that issue by the
state. The state argues that even if the trial court’s stated basis for extending Rue’s community
control, that is, failure to pay restitution, was erroneous, the trial court’s decision can still be upheld
if there was an alternative basis for doing so. While the court of appeals could have entertained
Rue’s contention, it nevertheless proceeded to address the state’s tolling claim on the merits, and
Rue did not cross-appeal here to take issue with the appellate court’s decision to do so. Nonetheless,
even if not waived or forfeited, the state’s failure to make a record to support statutory tolling has
its own legal consequence.

3. Am.Sub.S.B. No. 107, 148 Ohio Laws, Part IV, 8674, 8763, effective March 23, 2000, amended
R.C. 2929.15(A)(1) to include this tolling language.




                                                    9
                             SUPREME COURT OF OHIO




the passage of Am.Sub.S.B. No. 2 in 1995, community control replaced probation
as a possible sentence under Ohio’s felony sentencing law.’ ” State v. Anderson,
143 Ohio St.3d 173, 2015-Ohio-2089, 35 N.E.3d 512, ¶ 22, quoting State v. Talty,
103 Ohio St.3d 177, 2004-Ohio-4888, 814 N.E.2d 1201, ¶ 16.
       {¶ 27} By its terms, R.C. 2929.15(A)(1) applies to community control that
is ordered in connection with a felony conviction. And although R.C. 2951.07 does
refer to offenders “under community control,” that language was added by H.B.
490, 149 Ohio Laws, Part V, 9731-9732, effective January 1, 2004, long after the
1996 establishment of community control for felony sentencing by Am.Sub.S.B.
No. 2, 146 Ohio Laws, Part IV, 7136. That does not affect the limited application
of R.C. Chapter 2951 to misdemeanor offenses committed after January 1, 2004.
See R.C. 2951.011(B)(2).
       {¶ 28} Because this case involves community control for a 2012 felony
conviction and not probation for a misdemeanor, issues pertaining to absconding
and tolling are governed by R.C. 2929.15(A)(1) and not by R.C. 2951.07. See State
v. Gillespie, 6th Dist. Lucas No. L-05-1168, 2006-Ohio-1394, ¶ 15. Accordingly,
the state’s reliance on R.C. 2951.07 is misplaced. We nevertheless treat the state’s
contentions as if they were based on R.C. 2929.15(A)(1).
       {¶ 29} The state contends that Rue’s failure to report to his probation officer
constituted “absconding” within the meaning of the tolling statute. In In re
Townsend, 51 Ohio St.3d 136, 137, 554 N.E.2d 1336 (1990), this court held that
“the term ‘absconds,’ as used in R.C. 2951.07, can include a probationer who
willfully fails to report to his probation officer even though he may have remained
within the territorial jurisdiction of the trial court.” Accepting for purposes of this
discussion that the term “absconds,” as used in R.C. 2929.15(A)(1), includes an
offender on community control who willfully fails to report to the supervising
authority of the community control, the issue is whether the language of R.C.




                                          10
                                January Term, 2020




2929.15(A)(1) is self-executing, so as to automatically toll the offender’s time
without any action of the court.
       {¶ 30} According to the state, the tolling period for Rue’s community-
control term ran automatically from November 3, 2016, when Rue initially stopped
reporting to probation, until April 20, 2017, when he was brought before the court.
If Rue’s community control were tolled for those 168 days, his community-control
term would have expired on November 20, 2017, rather than its original expiration
date of June 5, 2017. And because Rue failed to report on June 20, 2017, the state
says his time should again be tolled until he was brought before the court over one
year later for his August 23, 2018 probation-violation hearing. Under the state’s
count, Rue’s community control would have been tolled for an additional 429 days
and thus did not expire until January 23, 2019.
       {¶ 31} Contrary to the state’s contentions, however, we hold that tolling for
absconding under R.C. 2929.15(A)(1) is not automatically self-executing.
Absconding in and of itself has no legal force or effect on the running of the
community-control term unless and until the trial court declares that the defendant
absconded.
                                   Statutory Text
       {¶ 32} We begin by examining the text of the relevant statutory provisions.
As we have noted, R.C. 2929.15(A)(1) provides that in the event of certain tolling
events, “the period of the community control sanction ceases to run until the
offender is brought before the court for its further action.” (Emphasis added.) By
its express terms, the tolling of community control stops not just when the
defendant is brought before the court; it stops when the defendant is brought before
the court for court action. The offender’s conduct by itself does not establish that
tolling has occurred. It is court action that determines as a matter of law whether a
tolling event, e.g., a willful failure to report, has occurred, thereby extending the
offender’s community-control term.




                                         11
                             SUPREME COURT OF OHIO




        {¶ 33} “ ‘It is axiomatic in statutory construction that words are not inserted
into an act without some purpose.’ ” Northeast Ohio Regional Sewer Dist. v. Bath
Twp., 144 Ohio St.3d 387, 2015-Ohio-3705, 44 N.E.3d 246, ¶ 13, quoting State ex
rel. Carmean v. Hardin Cty. Bd. of Edn., 170 Ohio St. 415, 422, 165 N.E.2d 918
(1960). “[O]ur duty is to ‘give effect to the words used, not to delete words used.’
” Id., quoting Columbus-Suburban Coach Lines v. Pub. Util. Comm., 20 Ohio St.2d
125, 127, 254 N.E.2d 8 (1969). In the matter at hand, R.C. 2929.15(A)(1) allows
for tolling of a community-control term as may be determined by the court through
“its further action.”
        {¶ 34} The necessity of court action for purposes of tolling a community-
control term is wholly consistent with the court-supervised nature of community
control. R.C. 2929.15(A)(2)(a) requires that a defendant placed on community
control shall be “under the general control and supervision” of a county probation
department “for purposes of reporting to the court a violation of any condition of
the sanctions, any condition of release under a community control sanction imposed
by the court, a violation of law, or the departure of the offender from this state
without the permission of the court or the offender’s probation officer.” If the
defendant “violates any condition of the sanctions, any condition of release under
a community control sanction * * *, violates any law, or departs the state without
the permission of the court or the [defendant’s] probation officer,” the probation
officer or department “shall report the violation or departure directly to the
sentencing court.” R.C. 2929.15(A)(2)(b).
        {¶ 35} R.C. 2929.15(A)(2) unmistakably imposes reporting requirements
on a probation department. If the defendant fails to comply with any condition of
the community-control sanctions, violates any condition of release under a
community-control sanction, or violates any law, then the probation officer or
department must report the violation directly to the sentencing court for that court’s




                                          12
                                 January Term, 2020




action.    The sentencing court may then take any action authorized by R.C.
2929.15(B)(1) and R.C. 2929.15(B)(3).
          {¶ 36} The penalties for a defendant’s violation of any condition of the
sanctions or any condition of release, violation of law, or departure from the state
without proper permission are plainly not self-executing so as to automatically
revoke or otherwise alter the terms and conditions of the defendant’s community
control. That can occur only after the court has determined that the defendant
violated the terms and conditions of the community control.
          {¶ 37} The requirement of court action in the event of bad behavior applies
with equal force in the event of good, or even exemplary, behavior.             R.C.
2929.15(C) provides that “the court may reduce the period of time under [a
community-control] sanction or impose a less restrictive sanction” “if [the]
offender, for a significant period of time, fulfills the conditions of a sanction
imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code in
an exemplary manner.” Surely no one would suggest that an offender’s exemplary
behavior is self-executing under R.C. 2929.15(C) so as to automatically lessen the
offender’s sanction. Any adjustment in the terms of community control requires
court action.
          {¶ 38} Because the statutory scheme for community control under R.C.
2929.15 unmistakably establishes its court-supervised character, the idea that a
defendant’s conduct may unilaterally alter the terms of his community-control
sentence without any involvement of the court is fundamentally inconsistent with
that statutory scheme. Indeed, our decision in Hemsley, 128 Ohio St.3d 307, 2011-
Ohio-226, 943 N.E.2d 1014, undermines the state’s contention that tolling is
automatic.
          {¶ 39} In Hemsley, a tolling event—Hemsley’s January 2010 unauthorized
travel to Mexico—occurred before his community control expired in March 2010.
Despite that, we said, “it is unclear whether Hemsley’s community control was




                                          13
                             SUPREME COURT OF OHIO




tolled pursuant to R.C. 2951.07.” Id. at ¶ 14. If a tolling event like Hemsley’s
unauthorized departure from the jurisdiction did automatically toll his community-
control term—as the state contends occurred in Rue’s case—then there would have
been nothing “unclear” about it.
       {¶ 40} Moreover, we would have had no reason to consider, much less rule
specifically, that the community-control-violation charge was in fact filed before
Hemsley’s term expired in March 2010. Id. at ¶ 13. By the state’s reasoning,
Hemsley’s tolling conduct alone would have made the March 2010 expiration date
inoperative and thus would have effectively extended his community-control term
until he was brought before the court for its further action. Contrary to the state’s
argument, however, our decision in that case made clear that the March 2010
expiration date was operative in determining whether the trial court there had the
authority to proceed.
       {¶ 41} Supporting the state’s arguments, Ohio Attorney General Dave Yost
has submitted an amicus curiae brief that first directs our attention to R.C.
2901.13(H), which tolls the running of criminal statutes of limitations “during any
time when the accused purposely avoids prosecution.” Even there, however, there
must still be a judicial determination that the accused purposely avoided
prosecution before that time may be tolled by law. Our decision in State v. Bess,
126 Ohio St.3d 350, 2010-Ohio-3292, 933 N.E.2d 1076, is not to the contrary.
       {¶ 42} In Bess, we held that former R.C. 2901.13(G), now codified at R.C.
2901.13(H), see 2015 Sub.H.B. No. 6, “tolls the statute of limitations for all
offenses committed by an accused during the time when the accused purposely
avoids prosecution, regardless of whether an indictment has been returned or
whether underlying criminal activity has been discovered.” (Emphasis sic.) Id. at
syllabus. While acknowledging that the tolling of the statute of limitations is
triggered by the actions of the accused to avoid prosecution and not by the state in




                                         14
                                  January Term, 2020




commencing a prosecution, id. at ¶ 24, nothing in Bess suggests that tolling may be
applied without any determination by the court.
        {¶ 43} The attorney general next directs our attention to R.C.
2967.15(C)(1), which states that the adult parole authority supervising a parolee or
releasee who absconds from supervision “shall declare that person to be a violator
at large” and the time between that declaration and the individual’s return to state
custody “shall not be counted as time served under the sentence imposed on that
person or as a part of the term of post-release control.” While that statute plainly
does not require court action, it is nevertheless instructive that a declaration by the
supervising authority is required in order to ascertain the time that will be tolled.
That is fundamentally consistent with our reading of R.C. 2929.15(A)(1).
        {¶ 44} The attorney general then directs our attention to R.C. 2305.15 and
2305.16, both of which toll a civil statute of limitations under certain specified
circumstances (e.g., when the defendant has absconded or concealed himself or
when a plaintiff is of unsound mind). But the issue here is not what circumstances
may cause a limitations period to be tolled. The issue is whether tolling occurs
automatically without any judicial determination. Nothing in the text of those
statutes suggests that tolling of a civil statute of limitations will be given legal effect
without some judicial determination of the issue.
        {¶ 45} Amicus curiae Summit County Prosecuting Attorney additionally
directs our attention to R.C. 2945.72, which tolls the statutory speedy-trial time
based on certain specified circumstances (e.g., if the accused is mentally
incompetent to stand trial or based on an “improper act” of the accused). Yet again,
however, there is no indication in that statute or in our decision in State v. Brown,
98 Ohio St.3d 121, 2002-Ohio-7040, 781 N.E.2d 159, which the Summit County
prosecutor cites, that stopped time will be given legal effect without some
determination of the issue by the court.




                                            15
                              SUPREME COURT OF OHIO




        {¶ 46} Viewed strictly by its plain textual terms, the tolling provision of
R.C. 2929.15(A)(1) is not self-executing so as to extend automatically a
community-control sentence based solely on the defendant’s alleged absconding.
While we have no disagreement that a defendant’s failure to report to probation
while serving a community-control sentence may trigger tolling under R.C.
2929.15(A)(1), that conduct does not by itself have any cognizable legal effect
unless and until the trial court, through “its further action,” determines in timely
initiated proceedings that the defendant absconded. And it is then that the court can
put the defendant on notice of the effect that his conduct had on the community-
control sentence, including whether the defendant’s conduct affected the expiration
date of his community-control term.
        {¶ 47} The dissenting opinion misreads the tolling provision, our opinion,
or both when it says that we rely on R.C. 2929.15(A)(1)’s phrase, “until the
offender is brought before the court for further action” for the premise that “official
action is necessary for tolling to occur,” dissenting opinion at ¶ 72, but that we later
disregard that language when observing that revocation proceedings can be initiated
before the community-control term expires “even in the absence of the absconding
defendant,” dissenting opinion at ¶ 72. The dissent’s critique is incorrect in several
respects.
        {¶ 48} First, the dissenting opinion misreads the text of R.C. 2929.15(A)(1):
this provision actually states that the period of the community-control sanction
ceases to run “until the offender is brought before the court for its further action
(emphasis added),” thus confirming that official court action is necessary. Second,
official court action is necessary not for tolling to “occur” but, rather, for tolling to
be given legal effect once the court has determined that the offender absconded.
Third, our opinion does not in any way abandon the statutory requirement of official
court action just because revocation proceedings can be initiated even in the
absence of the absconding defendant. So long as the proceedings were initiated




                                           16
                                    January Term, 2020




prior to the expiration of the defendant’s community-control term as originally set
(or as lawfully extended by the court), they effectively relate back and may be
adjudicated by the court even after the expiration of the community-control term.
See Hemsley, 128 Ohio St.3d 307, 2011-Ohio-226, 943 N.E.2d 1014, at ¶ 13.
        {¶ 49} Acknowledging that the tolling language of R.C. 2929.15(A)(1) is
structured grammatically with an introductory “if” clause (i.e., “If the offender
absconds or otherwise leaves the jurisdiction of the court * * *”), the dissent readily
concedes that “of course, nobody disagrees that ‘if’ is conditional,” dissenting
opinion at ¶ 73. That introductory conditional clause (and the other introductory
“if” clause for prison confinement) is followed by a comma, which in turn is
followed by the consequence clause stating, “the period of the community control
sanction ceases to run until the offender is brought before the court for its further
action.” R.C. 2929.15(A)(1). The General Assembly’s use of the word “if”
followed by the consequence clause manifests an intent to establish that the
circumstance of absconding is a conditional matter of fact that must be determined
by the court. So, while an offender’s failure to report may start the tolling of his
community-control term, that tolling cannot be given legal effect until the court has
determined that the offender in fact absconded.
        {¶ 50} The facts of this case illustrate our reasoning.
                              2017 Revocation Proceedings
        {¶ 51} Rue initially stopped reporting to probation on November 3, 2016.
On March 9, 2017, a warrant for his arrest was issued.4 On April 20, 2017, he was
brought before the sentencing court for a probation-violation hearing. The
judgment entry from the trial court’s April 2017 hearing reflects that the court found




4. The record contains no explanation as to why it took four months, from November 3 2016 until
March 9, 2017, for an arrest warrant to issue. In any case, the proceedings were initiated before
Rue’s community-control term was due to expire.




                                               17
                              SUPREME COURT OF OHIO




Rue guilty of an unspecified probation violation and continued his community
control with monthly restitution payments until restitution was paid in full.
        {¶ 52} Nothing in the record before this court reflects that the issue of
tolling based on absconding was raised at the April 20, 2017 hearing. The trial
court’s April 27, 2017 judgment entry does not include a finding that Rue had
absconded and does not address statutory tolling under R.C. 2929.15(A)(1) in any
respect. The court simply continued Rue’s community control and ordered him to
“remain on supervision” until restitution was paid in full.
        {¶ 53} There was no judicial determination that Rue absconded by willfully
failing to report to his probation officer, and we reject the state’s contention that his
time was automatically tolled even in the absence of such a determination by the
trial court. The trial court’s April 27, 2017 judgment entry assuredly did not
provide any notice that tolling would apply to change the June 5, 2017 expiration
date of Rue’s community control. At a minimum, “truth in sentencing” requires
that a defendant be given notice that certain conduct will adversely affect the terms
of a community-control sentence. See, e.g., State v. Fraley, 105 Ohio St.3d 13,
2004-Ohio-7110, 821 N.E.2d 995 (court sentencing offender upon community-
control violation must notify offender of specific prison term that may be imposed
for subsequent violation); State v. Brooks, 103 Ohio St.3d 134, 2004-Ohio-4746,
814 N.E.2d 837 (court sentencing offender to community control must notify
offender of specific prison term that may be imposed for a violation of conditions).
        {¶ 54} On this record, Rue’s community-control term expired on June 5,
2017. R.C. 2929.15(A)(1) did not automatically toll that term based on the state’s
belated claim of tolling in the court of appeals. But even if we were to assume—
notwithstanding the absence of any judicial declaration—that Rue’s failure to
report to probation from November 3, 2016, until he was brought before the court
on April 20, 2017, constituted absconding that tolled his community-control term
under R.C. 2929.15(A)(1), that term would have expired, by the state’s own count,




                                           18
                                     January Term, 2020




on November 20, 2017. The issue, then, would be whether the 2018 revocation
proceedings were initiated before Rue’s community-control term expired.
                               2018 Revocation Proceedings
        {¶ 55} Rue failed to report on June 20, 2017. No revocation proceedings
were initiated, however, until December 18, 2017, when a warrant for his arrest was
issued.5
        {¶ 56} As noted previously, a court is “authorized to conduct proceedings
on the alleged community-control violations even though they were conducted after
the expiration of the term of community control, provided that the notice of
violations was properly given and the revocation proceedings were commenced
before the expiration.” (Emphasis added.) Hemsley, 128 Ohio St.3d 307, 2011-
Ohio-226, 943 N.E.2d 1014, at ¶ 13; see also Untied, 131 Ohio St.3d 37, 2011-
Ohio-6343, 959 N.E.2d 1048, at ¶ 2. Rue’s revocation proceedings were not
commenced before November 20, 2017. So even if we were to assume that his
prior violation extended his community-control term to that date, as the Eleventh
District did in its opinion, 2019-Ohio-1720, 136 N.E.3d 1, at ¶ 27-39, the 2018
revocation proceedings were still not instituted in time.
        {¶ 57} The state maintains that Rue’s failure to report on June 20, 2017, was
by itself an additional tolling event that automatically suspended the running of his
community-control term.            The state would thus have us interpret R.C.
2929.15(A)(1) so that a defendant’s failure to report conclusively suspends the
running—and thus expiration—of the community-control term. By that reasoning,
an offender’s single failure to report to probation would automatically trigger
tolling, whereby the community-control term would cease to run and would remain
tolled indefinitely thereafter, unless and until the state initiated revocation
proceedings at its leisure, whenever that may be. The state could then initiate

5. The record again contains no explanation as to why it took six months, from June 20, 2017 until
December 18, 2017, for an arrest warrant to issue.




                                               19
                             SUPREME COURT OF OHIO




revocation proceedings months, if not years, after it knew about the tolling event
because the defendant’s failure to report would have left the community-control
term open indefinitely.
       {¶ 58} We think that interpretation is foreclosed by the language in R.C.
2929.15(A)(1) that places a five-year maximum term on community control that
can be tolled only by the court through “its further action.” Moreover, that
approach would have the absurd effect of creating more, not less, uncertainty. By
contrast, our decision today simply confirms that the initiation of revocation
proceedings prior to the expiration of the community-control term vests the court
with the authority to complete those proceedings, even after the expiration of the
applicable community-control term.
       {¶ 59} Tolling does not happen automatically; it requires judicial action.
And the proceedings to obtain that declaration must be initiated before the
community-control term expires. In this case, the state offers no explanation for its
failure to initiate proceedings promptly after the June 20, 2017 failure to report,
much less for the six-month delay in obtaining an arrest warrant.
       {¶ 60} Moreover, as was the case with the 2017 revocation proceedings, the
state did not ask that Rue be declared to have absconded. The trial court’s
September 12, 2018 judgment entry did not find that Rue had absconded and again
did not even address statutory tolling under R.C. 2929.15(A)(1). As we discussed
previously, tolling events have no cognizable legal effect until a court that has the
authority to conduct revocation proceedings says so.
       {¶ 61} Aside from the lack of any proceedings to toll Rue’s community-
control term based on absconding, we are troubled by the lack of notice as to when
his community-control term actually expired. The date on which a community-
control sentence expires cannot be an unspecified moving target that is open to
guesswork. At a minimum, it ought to be ascertainable by the defendant with




                                         20
                                 January Term, 2020




reasonable precision. And for the expiration date of that term to be tolled under
R.C. 2929.15(A)(1), there must be court action to reflect that fact.
        {¶ 62} In this case, the trial court’s April 27, 2017 judgment entry did not
indicate that Rue’s community-control term had been tolled, and if so, for how long.
Rue thus had no notice that his term would be extended beyond June 5, 2017. That
he failed to report on June 20, 2017, may therefore have been a misunderstanding.
That the state did not act on that failure to report for six full months is inexplicable.
        {¶ 63} We therefore agree with the Eleventh District that the trial court
lacked the authority to revoke Rue’s community control and sentence him to serve
two years in prison because the 2018 revocation proceedings were not commenced
before the expiration of his community-control term. To the extent that the conflict
case, Meyer, 2014-Ohio-3705, 18 N.E.3d 805, held that the trial court was
authorized to conduct community-control-revocation proceedings that were
initiated after the community-control term expired, that decision is contrary to our
decisions in Hemsley, 128 Ohio St.3d 307, 2011-Ohio-226, 943 N.E.2d 1014 and
Untied, 131 Ohio St.3d 37, 2011-Ohio-6343, 959 N.E.2d 1048 and is hereby
disapproved.
        {¶ 64} Finally, we see no basis to remand this case for further proceedings.
Because the trial court lacked the authority to conduct these proceedings based on
the failure to timely commence them, there are no further steps that could be taken
to correct that error. And given the failure by the state and by the trial court to even
address tolling based on absconding during the trial-court proceedings, that issue is
now forfeited and therefore barred from further consideration. See State v. Gwynne,
158 Ohio St.3d 279, 2019-Ohio-4761, 141 N.E.3d 169, ¶ 10 (“An argument is
forfeited when it is not timely asserted”).
                                   CONCLUSION
        {¶ 65} Tolling for absconding under R.C. 2929.15(A)(1) is not
automatically self-executing. Absconding by itself has no legal force or effect on




                                           21
                             SUPREME COURT OF OHIO




the running of the community-control term unless and until the trial court declares
the defendant to have absconded.          Because the trial court made no such
determination in this case, Rue lacked even minimally adequate record notice that
the expiration date of his community-control term had been extended, and the state
failed in any event to provide notice and initiate the revocation proceedings for
Rue’s supposed June 20, 2017 failure to report before the expiration of his
community-control term. We accordingly affirm the judgment of the Eleventh
District Court of Appeals.
                                                                  Judgment affirmed.
         O’CONNOR, C.J., and FRENCH and STEWART, JJ., concur.
         DEWINE, J., dissents, with an opinion joined by KENNEDY and FISCHER, JJ.
                                _________________
         DEWINE, J., dissenting.
         {¶ 66} R.C. 2929.15(A)(1) provides that if an offender absconds while
serving a community-control sentence, his term of community control “ceases to
run until the offender is brought before the court for its further action.” The terms
of this “tolling provision” are clear, but the majority decides today that the
provision just has to mean something other than what it says. In its view, an
absconder’s community-control term ceases to run only if all of the following
occur: (1) an offender absconds, (2) violation proceedings are initiated within the
original community-control term (without any adjustment for tolling), and (3) a
judge makes a finding that community control has been tolled. That’s not what the
statute says, so I dissent. I would reverse the decision of the Eleventh District Court
of Appeals and reinstate the decision of the trial court.
                     The Plain Terms of the Tolling Provision
         {¶ 67} A court may place a defendant on community control for up to five
years.    R.C. 2929.15(A)(1).      This period is automatically tolled in certain
circumstances:




                                          22
                                  January Term, 2020




             If the offender absconds or otherwise leaves the jurisdiction
             of the court in which the offender resides without obtaining
             permission from the court or the offender’s probation officer
             to leave the jurisdiction of the court, or if the offender is
             confined in any institution for the commission of any offense
             while under a community control sanction, the period of the
             community control sanction ceases to run until the offender is
             brought before the court for its further action.


(Emphasis added.) Id. Thus, tolling occurs by operation of law if an offender
absconds and that period of tolling continues until the offender is brought before
the court.
       {¶ 68} We have previously held that a trial court’s authority over an
offender generally ends upon the expiration of his community-control sentence if
the court has not taken some form of action before that expiration. State ex rel.
Hemsley v. Unruh, 128 Ohio St.3d 307, 2011-Ohio-226, 943 N.E.2d 1014, ¶ 13. At
issue here is whether the trial court loses its authority to hold a community-control
revocation proceeding for an absconder when that proceeding is within the tolling-
adjusted community-control term but after the expiration of the original term.
       {¶ 69} The plain language of the tolling provision makes the answer clear:
the offender’s community-control sentence “ceases to run” if the offender absconds
and the tolling continues “until” the offender is brought before the court. Because
absconding tolls an offender’s community-control sentence, the expiration of that
sentence is necessarily extended. As a result, the trial court retains its authority to
revoke community control when an offender has absconded.




                                            23
                              SUPREME COURT OF OHIO




                       The Majority’s Rewrite of the Statute
        {¶ 70} Rather than apply the plain language of the statute, the majority
engages in a convoluted analysis and ultimately determines that the statute means
something other than what it says. First, the majority says that tolling doesn’t occur
when an offender absconds; it occurs only when the absconder is caught and
brought before the court for further action and the court determines that the offender
has absconded. Majority opinion at ¶ 48. Second, the majority decides that even
when an offender has absconded (thereby tolling his community-control sentence),
a court lacks authority to conduct revocation proceedings if the state failed to
initiate the proceedings before the expiration of the defendant’s original
community-control sentence. Majority opinion at ¶ 48.
        {¶ 71} Neither dog hunts. In concluding that court action is required for
tolling to occur, the majority looks to the phrase “ ‘ceases to run until the offender
is brought before the court for its further action,’ ” (emphasis in majority opinion)
majority opinion at ¶ 32, quoting R.C. 2929.15(A)(1). It then opines that this means
that the act of absconding has no “cognizable legal effect unless and until the trial
court, through ‘its further action,’ determines that the defendant absconded.” Id. at
¶ 48, quoting R.C. 2929.15(A)(1). But the statute cannot support this reading. The
phrase “until the offender is brought before the court for further action,” (emphasis
added) R.C. 2929.15(A)(1), denotes the end of the tolling period, not its start. See
Webster’s Third New International Dictionary 2513 (2002) (until: “a function word
to indicate continuance * * * up to a particular time”).
        {¶ 72} The majority’s attempt at textual analysis here is so strained that the
majority is forced to quickly abandon it. The majority relies on the phrase “until
the offender is brought before the court for its further action” for its premise that
official action is necessary for tolling to occur. But later in the opinion, the majority
drops the “until the offender is brought before the court” part of the statute from




                                           24
                                   January Term, 2020




the equation, telling us that “proceedings can be initiated even in the absence of the
absconding defendant,” majority opinion at ¶ 48.
        {¶ 73} The majority also stretches basic concepts of grammar to get the
results it seeks. The majority pronounces that “[t]he General Assembly’s use of the
word ‘if’ followed by the consequence clause manifests an intent to establish that
the circumstance of absconding is a conditional matter of fact that must be
determined by the court.” Id. at 49. But of course, nobody disagrees that “if” is
conditional. And here, the statute makes perfectly clear the condition that must be
met for tolling to occur: “if the offender absconds * * * the period of the community
control sanction ceases to run.” R.C. 2929.15(A)(1).
        {¶ 74} By misreading the tolling provision in this way, the majority builds
the foundation for its second erroneous conclusion.            There is no statutory
requirement that the state commence revocation proceedings within the original
community-control term.          To the contrary, the plain language of the tolling
provision provides just the opposite: when an offender absconds, the community-
control term “ceases to run.” Thus, a community-control term cannot expire while
an absconder is at large, and the community-control sanction remains in place.
        {¶ 75} To get around this obvious result, the majority says this
interpretation “is foreclosed by the language in R.C. 2929.15(A)(1) that places a
five-year maximum term on community control that can be tolled only by the court
through ‘its further action.’ ” Majority opinion at ¶ 58. But, again, the tolling
provision says nothing of the sort. The period of community control “ceases to
run” when the offender absconds; the court’s “further action” marks the end of the
tolling period, not its start.
        {¶ 76} Implicitly acknowledging that the tolling provision cannot bear the
weight that it assigns to it, the majority flails for support outside of the provision’s
text. It points to other parts of R.C. 2929.15 that empower courts to impose
sanctions for violations or to reduce community-control sentences for exemplary




                                           25
                             SUPREME COURT OF OHIO




behavior and that require probation officers to report community-control violations.
Majority opinion at ¶ 34-37. The majority reasons that because official action is
required in these other contexts, court action also must be needed to start the tolling
of a community-control sentence. Id. at ¶ 48. To allow tolling to occur without
court action, the majority contends, would be “fundamentally inconsistent” with
the “court-supervised character” of the statutory scheme. Id. at ¶ 38.
       {¶ 77} But that doesn’t make sense. Our duty is to apply the text that we
have been given, not to rewrite that text based on some vague conception of the
overall character of the statutory scheme. And there is nothing inconsistent about
a scheme that tolls a community-control term by operation of law when an offender
absconds but requires a judicial order to do things like punish the offender.
       {¶ 78} Contrast R.C. 2929.15(A)(1)’s tolling provision with a statute that
does expressly impose additional requirements to toll an offender’s sentence. R.C.
2967.15(C)(1) tolls a period of parole from “the date on which a person * * * is
declared [by the parole authority] to be a violator” to “the date on which that person
is returned to custody.” Certainly, then, the legislature knows how to write a statute
that requires official action before tolling takes place; it just didn’t do so in the
tolling provision. Remarkably, though, the majority says that R.C. 2967.15(C)(1)’s
reporting and declaration requirements for tolling are “fundamentally consistent
with [its] reading” of the tolling provision. Majority opinion at ¶ 43. But, of course,
that consistency arises only after the majority has inserted extratextual
requirements into the tolling provision.
       {¶ 79} The majority also attempts to support its position through a creative
reading of our decision in Hemsley, 128 Ohio St.3d 307, 2011-Ohio-226, 943
N.E.2d 1014. Majority opinion at ¶ 38-40. Hemsley was charged with violating
the terms of his community control by taking a trip of an unspecified duration to
Mexico. Hemsley at ¶ 4. He pleaded not guilty to the violation, and the court
continued the hearing to a date that fell after his community-control sentence had




                                           26
                                January Term, 2020




been set to expire. Id. Hemsley sought a writ of prohibition, arguing that the trial
court lacked jurisdiction to conduct a revocation hearing after his community-
control term had ended. Id. at ¶ 6. We rejected that argument, concluding that the
trial court did not patently and unambiguously lack jurisdiction, because it was
sufficient that the notice of violation had been served and the proceedings had been
commenced prior to the expiration of Hemsley’s community-control term. Id. at
¶ 10-13. As further support for our conclusion that there was not a patent and
unambiguous lack of jurisdiction, we noted that it was “unclear” whether
Hemsley’s community control had been tolled because of his trip to Mexico. Id. at
¶ 14.
        {¶ 80} From these facts, the majority leaps to remarkable conclusions.
First, it says that the court’s statement that it was “unclear” whether community
control was tolled as a result of the Mexican foray means that absconding cannot
by itself toll community control. Majority opinion at ¶ 39. It postulates that “if a
tolling event like Hemsley’s unauthorized departure from the jurisdiction did
automatically toll his community-control term * * * then there would have been
nothing ‘unclear’ about it.” Id. at ¶ 39. But one could just as easily argue the
corollary: if a tolling event like Hemsley’s unauthorized departure from the
jurisdiction did not automatically toll his community-control term * * * then there
would have been nothing ‘unclear’ about it. So that the court said it was “unclear”
proves nothing; it is best understood as simply an acknowledgement that the issue
was not before the court.
        {¶ 81} Second, the majority theorizes that if tolling occurs by operation of
law, there would have been no reason to consider the original termination date in
Hemsley because the Mexico trip would have extended the community-control
term. Majority opinion at ¶ 40. But that doesn’t follow either. The simple fact is
that there was no need for this court to consider the impact of the Mexico trip on




                                         27
                                SUPREME COURT OF OHIO




Hemsley’s community-control term because even without tolling, the trial court
had timely commenced the proceeding. See Hemsley at ¶ 13.
        {¶ 82} In its zeal to make the statute say what it wants it to say, the majority
also overlooks the bizarre effects of its own reading. The tolling provision applies
not just to an offender who absconds but also to one who is imprisoned for another
offense during his term of community control. R.C. 2929.15(A)(1). Would the
majority really conclude that a sentence of imprisonment does not toll community
control unless the offender is brought before the judge who sentenced him to
community control and that judge takes some action to officially declare him
incarcerated?
              Application of the Plain Terms of the Tolling Provision
        {¶ 83} Things get far easier when we just apply the plain terms of the tolling
provision. The majority says that Rue’s five-year period of community control
began to run on June 5, 2012. Majority opinion at ¶ 4, fn. 1. Rue absconded twice.
On the first occasion, his probation officer told the court that Rue had stopped
reporting on November 3, 2016. He was not brought before the trial court until
April 20, 2017. At the August 2018 hearing, Rue’s attorney conceded that Rue’s
community-control term was tolled when he absconded the first time, but that the
period of tolling was only one month.6 The state has taken the position that it was
tolled for the entire 168-day period from November 3, 2016, until the April 20,
2017 violation hearing. Based on the plain language of the tolling provision, the
state has the better argument, but under either reading, Rue’s five-year community-
control term had not expired when he absconded again on June 20, 2017.
        {¶ 84} When Rue absconded for the second time, his community-control
term once again “ceased to run” until he was brought before the court for the


6. In his brief to this court, Rue claimed that any amount of tolling would have been at most 42
days, measured from Rue’s March 9, 2017 bench warrant to when Rue was brought before the court
on April 20, 2017. Rue’s trial counsel was likely referring to that time period.




                                              28
                                January Term, 2020




violation hearing on August 23, 2018. Because Rue’s community-control term had
not yet expired, the trial court had the authority to revoke his community control
and send him to prison.
       {¶ 85} It is true that the trial court did not make an explicit finding that
community control had been tolled at either the April 2017 or August 2018 hearing.
Following the April 2017 hearing, the trial court’s journal entry said that it was
extending Rue’s community control until restitution was paid in full. There is no
indication that Rue’s attorney objected to the extension. At the August 2018
hearing, the trial court said that Rue’s community-control term had previously been
extended but failed to cite tolling as the reason. (At one point, the court said that
community control had been extended for his failure to pay restitution, and at
another, it said that community control had been extended for multiple violations.).
       {¶ 86} But even though the trial court gave the wrong reason for its
continuing authority over Rue at the August 2018 hearing, Rue properly remained
on community control because his five-year community-control term had ceased to
run during the periods that he absconded. “We have ‘consistently held that a
reviewing court is not authorized to reverse a correct judgment merely because
erroneous reasons were assigned as the basis thereof.’ ” Salloum v. Falkowski, 151
Ohio St.3d 531, 2017-Ohio-8722, 90 N.E.3d 918, ¶ 12, quoting Joyce v. Gen.
Motors Corp., 49 Ohio St.3d 93, 96, 551 N.E.2d 172 (1990). Thus, the trial court’s
sentence should have been sustained.
       {¶ 87} I am not unsympathetic to some of the policy concerns that underlie
the majority’s extrastatutory reading of the tolling provision. As a matter of best
practice, when a tolling event has taken place, the trial judge should, by entry, find
that a tolling event has occurred and denote the new date for the expiration of the
community-control term. But this is a matter of sound judicial administration, not
a statutory requirement. And here, there is no question that Rue knew that he
remained under community control at the time that he absconded.




                                         29
                             SUPREME COURT OF OHIO




                                      Conclusion
       {¶ 88} I would follow the plain terms of R.C. 2929.15(A)(1) and hold that
Rue’s term of community control ceased to run during the time that he absconded.
As a consequence, I would reverse the decision of the court of appeals and reinstate
the judgment of the trial court.
       KENNEDY and FISCHER, JJ., concur in the foregoing opinion.
                                   _________________
       Dennis Watkins, Trumbull County Prosecuting Attorney, and Ashleigh
Musick, Assistant Prosecuting Attorney, for appellant.
       Michael A. Partlow, for appellee.
       Dave Yost, Attorney General, Benjamin M. Flowers, State Solicitor, and
Zachery P. Keller and Jeffrey R. Loeser, Deputy Solicitors, urging reversal for
amicus curiae Attorney General Dave Yost.
       Sherri Bevan Walsh, Summit County Prosecuting Attorney, and
Jacquenette S. Corgan, Assistant Prosecuting Attorney, urging reversal for amicus
curiae Summit County Prosecuting Attorney.
       Timothy Young, Ohio Public Defender, and Max Hersch, Assistant Public
Defender, urging affirmance for amicus curiae Ohio Public Defender.
                                   _________________




                                          30